Citation Nr: 0427149	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  00-12 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to service connection for shin splints.

3.  Entitlement to service connection for rectal bleeding.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 24, 1972 to July 
13, 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision issued by the N. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected 
with respect to the three issues noted above.  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  See appeal to the Board (VA 
Form 9).  Two RO hearings had been scheduled (to be held in 
July 2000 and December 2002).  Both hearings were cancelled 
by the veteran.
 

FINDINGS OF FACT

1.  There is no medical evidence that the veteran had shin 
splints in service, nor is there evidence that the veteran 
currently has shin splints.  

2.  The veteran currently has medial right ankle tenderness 
which likely is not related to a purported in-service ankle 
injury more than 30 years ago.            

3.  Diagnostic (X-ray) evidence does not indicate a bony or 
joint abnormality specific to the right ankle or the shins.  

4.  The veteran complained of rectal bleeding on one occasion 
during service, but no diagnosis was rendered (specifically, 
no hemorrhoids or rectal fissures were found).  As of January 
2003, the veteran was diagnosed with hemorrhoids, but there 
is no evidence of current rectal bleeding.  Medical evidence 
further indicates that currently diagnosed hemorrhoids is not 
related to active service.  



CONCLUSION OF LAW

The veteran's claimed right ankle condition, shin splints, 
and rectal bleeding were not incurred in, or aggravated by, 
active service.  Nor is there a basis for presumptive service 
connection therefor.  38 U.S.C.A. § 1101, 1110, 1112, 1137  
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, as is the case here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing VCAA, 
that required a response to VCAA before one year.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).



VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to obtain on 
the claimant's behalf; (3) that the claimant is expected to 
provide; and (4) VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertain to the claim.  See id.; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VCAA also requires that such notice be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
that is the subject of appeal.  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004).        
  
In the present case, the Board finds that VA has satisfied 
VCAA obligations.  First, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103 (West 2002).  
In September 2002, the RO sent the veteran a letter 
discussing VA's VCAA duties, the veteran's and VA's 
respective responsibilities with respect to claim 
development, what evidence is needed for a favorable decision 
on a service connection claim, what additional evidence and 
information are needed, and what development the RO had 
conducted to date (obtained records from Houston, Texas, and 
Little Rock, Arkansas, VA medical facilities).  As 
evidentiary development already had been undertaken, the 
letter also asked the veteran to "tell [the RO] about any 
additional information or evidence" for which he wanted VA's 
assistance in obtaining, or provide such items himself.  
There is no evidence to indicate that the veteran did not 
receive this letter.  Nor did he respond to the letter 
notifying the RO of sources of relevant but missing evidence.  

Further, through the Statement of the Case (SOC) and 
Supplemental SOC (SSOC), the veteran had notice of applicable 
laws and regulations, what evidence was required for a 
favorable determination on the claim, and what was considered 
in evaluating the claim.  It also is noted that the SSOC set 
forth the provisions of 38 C.F.R. § 3.159 in its entirety.  
Accordingly, the veteran was notified therein of VA's duty to 
ask the claimant to provide any relevant evidence in his 
possession.  38 C.F.R. § 3.159(b)(1) (2003).  Although VA did 
not provide specific written notice to the veteran asking him 
to provide evidence in his possession that is pertinent to 
the claim, he had notice of this provision in the SSOC, and 
he has not since indicated to VA that he has any such 
relevant evidence in his possession.  Furthermore, it is 
noted that neither the veteran nor his representative has 
argued that there may be other relevant evidence or 
information that has not been associated with the record due 
to some VCAA notice defect.  

The Board notes that the September 2002 letter was sent well 
after the issuance of the rating decision from which this 
appeal arises.  It finds, however, that, at most, this is a 
technical defect that did not prejudice the veteran.  First, 
VCAA was not even in effect when the pertinent 1999 AOJ 
decision was rendered.  Thus, no notice complying 
specifically with VCAA was possible before the AOJ decision.  
After the enactment of the law, during the appeal, the 
veteran was given appropriate notice.  Further, in this 
connection, the Pelegrini Court explicitly stated in its June 
24, 2004, decision that, notwithstanding the requirement that 
a valid VCAA notice be provided before the AOJ decision: 
"[W]e do not hold that . . . [a] case in which pre-AOJ-
adjudication notice was not provided . . . must be returned 
to the AOJ for the adjudication to start all over again as 
though no AOJ action had ever occurred, i.e., there is no 
nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a full, valid 
VCAA notice before the initial AOJ decision to ensure full 
and fair development of the case so as to give a claimant 
every reasonable opportunity to substantiate his claim, but 
that a case-by-case evaluation may be necessary in certain 
cases.  Here, the Board has conducted such an evaluation, as 
discussed above, and has determined that the veteran was 
given adequate notice.  

As for the duty to assist, the RO obtained relevant records, 
including service medical records, and associated them with 
the claims folder.  The veteran was given appropriate VA 
compensation and pension (C&P) examinations.  The veteran 
also had opportunities to personally testify in support of 
his claim, but declined to exercise this right (two RO 
hearings had been scheduled, but later cancelled by the 
veteran).   Nothing in the record indicates that the veteran 
or his representative identified relevant evidence for which 
either wanted VA's assistance in obtaining that is not now of 
record.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations - Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
existence of a current disability; (2) existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease 
incurred therein.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  The application of 38 C.F.R. § 3.303 
has an explicit condition that the veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection also may be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
the disability in question is manifested to a compensable 
degree (ten percent) within a year after separation from 
active duty.  38 C.F.R. §§ 3.307, 3.309 (2003).  

III.  Evidence and Relevant Information of Record

The Board has reviewed all the information and evidence of 
record, which consists of the veteran's contentions and 
statements as provided in numerous written statements, as 
well as voluminous service and post-service medical records, 
including those associated with a Social Security 
Administration disability claim apparently filed more than a 
decade ago.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  Accordingly, the Board will summarize relevant 
evidence and information of record where appropriate. 

The Board has reviewed the veteran's various written 
statements submitted in connection with this appeal after the 
service connection claim was filed in late 1998.  They do not 
provide specific allegations or information pertaining to the 
bases upon which he contends that service connection is 
warranted for a right ankle condition, shin splints, or 
rectal bleeding.    

The veteran's service entrance examination report, dated in 
March 1972, on the date of commencement of active service, 
indicates normal clinical findings for the musculoskeletal 
system.  The only abnormality noted related to the feet or 
lower extremities is pes planus, described as 
"asymptomatic."  In his entrance report of medical history, 
the veteran specifically denied having, or having had, "foot 
trouble."  

During service, the veteran was seen for numerous complaints 
of foot pain.  On one occasion, he complained of "painful 
shins."  He was diagnosed with pes planus and apparently was 
given arch supports or orthotic devices to alleviate foot 
pain.  The veteran also complained of multiple joint pain on 
numerous occasions during service.  However, a July 1972 
orthopedic evaluation record indicates normal clinical 
findings, other than pes planus.  An October 1972 medical 
evaluation record specifically states that there is no 
evidence of abnormality related to the back, knees, legs, and 
ankles.  In January 1973, however, "popping tender right 
ankle" was noted, in connection with an evaluation for 
complaints of joint pain.  The diagnosis was multiple joint 
pain, but no specific ankle abnormality was noted.  An April 
1973 record, however, indicates that the etiology for joint 
pain is unknown.  An April 1973 orthopedic examination 
resulted in no clinical finding of an orthopedic abnormality 
or disease other than pes planus.  A May 1973 medical 
examination report documents complaints of pain in the legs 
and feet, reportedly made worse during cold and rainy 
weather.  In June 1973, the veteran was seen for reported 
rectal bleeding.  Records dated a few days later note that no 
hemorrhoids or rectal fissures were found; that no diagnosis 
was given; and that the veteran was to return to duty.  There 
is no evidence that a discharge medical examination was 
performed in July 1973.  There is no evidence of an ankle or 
shin injury in service.       

As for post-service evidence, a VA hospital summary report 
dated in late December 1973 refers to then-current X-rays of 
the feet, which reportedly were within normal limits.  It 
further provides that an orthopedic consultation included a 
"note" that "much of [the veteran's] complaints [including 
those about joint pain] seem to have a psychogenic origin 
rather than physical."  The veteran was diagnosed with 
psychophysiologic musculoskeletal disorder and drug 
dependence.  The record includes a December 1973 X-ray report 
(apparently referred to in the hospital summary report) 
specifically stating that there are no bony pathological 
changes in the lower legs, ankles, and feet, but that the 
feet are large and moderately flat.

VA medical records dated in the late 1970s indicate that the 
veteran was seen for complaints of foot pain.  June 1978 VA 
medical records document stable ankles, no subluxation, and 
apparently good range of motion.  A July 1978 right ankle X-
ray (VA) report states that there is no evidence of fracture 
or dislocation.  

In the 1980s, in particular between 1983 and 1985, the 
veteran was seen numerous times at VA medical facilities for 
complaints of rectal bleeding and pain.  Impressions noted 
included hemorrhoids, rectal ulcer, rectal fissure, and 
constipation, as well as mucosal regenerative changes in the 
rectum as determined by a biopsy.  The veteran continued to 
report rectal bleeding and/or pain in the 1990s, particularly 
in 1990-1991, and 1996-1997.  

VA medical records dated in the 1990s also document continued 
complaints about the feet.  See, e.g., December 1992 VA 
medical records documenting a reported history of an in-
service right foot injury; June 1992 and August 1996 VA 
medical records documenting a complaint of ankle pain.  It is 
noted that June 1992 VA medical records refer to degenerative 
changes (apparently referring to the lower extremities, but 
doe not specify whether they include degenerative changes in 
the ankle or foot), but also a full right ankle range-of-
motion and no motor deficit in the right ankle.                  

In January 2003, the veteran received two VA C&P medical 
examinations.  The "digestive conditions/miscellaneous" 
examination report provides that the veteran reported having 
"occasional", but "infrequent" rectal bleeding.  He 
reported itching in the anal area.  The examination of the 
anal area resulted in "within normal limits" findings, and 
the veteran had no bleeding during the examination.  The most 
recent anoscopic examination reportedly was normal with the 
exception of the finding of a small internal hemorrhoid 
without bleeding.  As for the right ankle and shin splints 
claim, the veteran reported that he injured his right ankle 
in service and that he had shin splints in service.  The 
examination of the lower extremities revealed a normal range 
of motion for the right ankle without crepitance, popping, or 
grinding.  The soft tissues of the lower extremities are in 
good condition.  There is no pretibial tenderness or muscle 
tenderness in the lower leg.  Pes planus was noted.  

The veteran was diagnosed with hemorrhoids and a right ankle 
condition (complaint of tenderness medial ankle tenderness), 
but no diagnosis was rendered with respect to the claimed 
shin splints, as it was not found in the examination.  The 
examiner specifically opined that there is no evidence that 
the current complaint of medial ankle tenderness could be 
related to the reported in-service injury.  He further opined 
that there is no causal relationship between any of the 
diagnosed conditions and service.  The examiner reportedly 
reviewed the claims folder before the examination.  A right 
ankle X-ray report, dated in January 2003, documents negative 
findings, with no bony abnormalities noted.    

Finally, the record includes the report of a January 2003 C&P 
examination of the feet, which provides that the veteran 
reportedly has pain so excruciating that he "gets sick to 
his stomach" when he walks.  The diagnosis was congenital 
pes planus.  The examiner opined that it is unlikely that 15 
months of active service could be responsible for the 
symptoms as claimed by the veteran.  The examiner said: "His 
symptoms are far and above anything I have ever heard for 
flat foot pain . . .  His feet are the feet of a 49-year-male 
with congenital pes planus."  The examination included X-
rays of the feet, which resulted in an impression of 
bilateral pes planus, with no other bony or joint abnormality 
noted.  

It is noted that the veteran had filed prior unsuccessful 
claims seeking service connection for flat feet on numerous 
occasions.  The most recent rating decision denying service 
connection for pes planus was issued in September 2003.     

IV.  Analysis

As an initial matter, the Board recognizes that service 
connection for pes planus is not at issue in this appeal.  It 
also recognizes that a VA examiner recently diagnosed the 
veteran with congenital pes planus.  In general, congenital 
disorders or diseases are not subject to service connection.  
38 C.F.R. § 3.303(c) (2003).  Moreover, pes planus was 
specifically documented upon service entrance.  While pes 
planus is not specifically at issue here, the Board has 
discussed pes planus, including medical findings related 
thereto, as the record related to the veteran's lower 
extremities, on the whole, apparently concern problems 
associated with, or stemming from, pes planus.  Contributing 
to the Board's impression in this regard is that, while the 
medical records are not absolutely explicit, they, in 
particular the service medical records, appear to attribute 
the veteran's various foot-related complaints in service to 
pes planus.  Also, the in-service complaint about "painful 
shins" apparently was evaluated as pes planus-related 
problems.  Nor is there any abnormality specific to the 
ankles or shins in service, or after service, confirmed by 
diagnostic findings, such radiology studies.  The one 
consistent medical determination is that the veteran had pes 
planus at service entrance, and that he still has pes planus, 
recently determined to be congenital.       

Specifically with respect to the shin splints and right ankle 
condition claim, the service medical record documents one 
complaint specifically of "painful shins," apparently 
reported along with foot pain, and no specific complaints 
specifically about the right ankle (other than a notation of 
a popping tender right ankle on one occasion).  As discussed 
in the preceding paragraph, the service medical records 
contain numerous complaints of foot pain that apparently were 
related to the flatfoot condition.  However, there was no 
diagnosis in service as to some abnormality or condition 
specifically related to the shins or right ankle.  The only 
reference to the shins in the service medical records is that 
memorializing the complaint as stated by the veteran.  Nor 
does the post-service record, which includes numerous X-ray 
studies, document a diagnosis of shin splints or service-
related right ankle abnormality.  Accordingly, with no 
evidence of incurrence of shin splints in service and no 
current diagnosis of shin splints, service connection is not 
warranted therefor.  As for the right ankle condition claim, 
recent VA examination notes a diagnosis of medial ankle 
tenderness, but the examiner opined that there likely is no 
relationship between it and the purported in-service ankle 
injury more than 30 years ago.  Further, with no specific 
evidence of arthritic changes in the right ankle or feet 
during the presumptive period, presumptive service connection 
is not at issue here.   

As for the rectal bleeding claim, there is one complaint of 
rectal bleeding in the service medical records, but no 
related diagnosis was rendered therein.  No hemorrhoids or 
rectal fissures were found at that time, and the veteran was 
released to perform active duty.  While the post-service 
record, in general, indicates a relatively constant reporting 
of symptomatology as to rectal pain and/or bleeding over the 
years, the January 2003 medical examination, performed after 
a review of the entire medical history as documented in the 
claims folder, resulted in no finding of rectal bleeding at 
that time.  Moreover, the examiner opined that there is no 
etiological relationship between hemorrhoids as diagnosed in 
January 2003 and active service.  Accordingly, service 
connection for rectal bleeding also must be denied.       


ORDER

Service connection for a right ankle condition, shin splints, 
and rectal bleeding is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



